Case: 1:19-cv-00372-DRC-SKB Doc #: 54-3 Filed: 01/25/21 Page: 1 of 1 PAGEID #: 710




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


 JULIE KELLY,

                Plaintiff,
                                                  Civil Case No. 1:19-cv-00372-SJD-SKB
 v.
                                                              PROPOSED ORDER
 FIRST DATA CORPORATION,

                Defendant.


       THIS MATTER having been opened to the Court by application of Defendant, First

Data Corporation, for an order pursuant to Rule 36 of the Federal Rules of Civil Procedure to

deem First Data Corporation’s First Set of Requests for Admission directed to Plaintiff Julie

Kelly as admitted because of her failure to admit, deny, or otherwise respond, and the Court

having read and considered the submissions of the parties and having heard argument of counsel,

if any, and for the reasons expressed on the record and for good cause shown:

       IT IS on this __________ day of ___________________ 2021;

       ORDERED that Defendant First Data Corporation’s Motion to Order Its First Set of

Requests for Admission Admitted is hereby GRANTED;

       AND IT IS FURTHER ORDERED that Defendant First Data Corporation’s Requests

for Admission Numbers 1-34 are admitted.




                                     HON. DOUGLAS R. COLE, U.S.D.J.
